PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/306,300
Filing Date: 30 Nov 2018
Appellant(s): Ove Von Husby et al.



__________________
Michael Schmitt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated July 6, 2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated June 2, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
  The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-20 stand rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Le-Thiesse et al (US 2012/0277321).
 Le-Thiesse et al (US 2012/0277321)  disclose a process for preparing a composition comprising melting an initial mixture of vanillin and ethyl vanillin, in a molar ratio other than 2, with an excess of vanillin representing from 2% to 20% by weight of the mixture to provide a molten mixture, wherein a melting temperature is selected such that a new compound obtained is a completely molten and excess vanillin remains in a solid state finely dispersed in a molten mixture in order to act as crystallization seeds, solidifying said mixture by cooling to a temperature of less than or equal to 50°C +/- 1°C, recovering a resulting composition comprising the new compound, and optionally heat treating to a temperature of 51°C +/- 1°C wherein the resulting composition is comprised of a compound based on vanillin and ethyl vanillin in a vanillin/ethyl vanillin molar ratio of 2 (see entire document, especially claim 1).  Le-Thiesse et al disclose the use of maltodextrin (claim 18).  Le-Thiesse et al disclose cooling in the absence of stirring (see claim 6).  Le-Thiesse et al does not require stirring or mixing (see claim 1).
Agglomeration would be inherent and/or obvious to that of Le-Thiesse et al (US 2012/0277321) because the same components and process steps are used.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection under 35 USC 112 has been withdrawn.

(2) Response to Argument
Appellant argues that Le-Thiesse does not teach “in step (ii) the mixture obtained in step (i) is kept in said vessel without stirring or mixing” or “the at least one agglomerate obtained in step (ii) is formed during storage of a dry-mixture comprising the vanillin powder and the ethyl vanillin powder.”
Le-Thiesse et al disclose cooling in the absence of stirring (see claim 6).  Le-Thiesse et al does not require stirring or mixing (see claim 1).  Le-Thiesse teaches the combination of vanillin and ethyl vanillin.  Tables I and II clearly teach the combination of vanillin and ethyl vanillin.  Tables I and II also teach “Mixtures of vanillin and ethyl vanillin powders” and “granules” of vanillin and ethyl vanillin.
Appellant claims “at least one agglomerate.”  Certainly at least one agglomerate is formed during storage. Powdered materials naturally agglomerate during storage depending on storage conditions.  “(A)t least one agglomerate is inherently/obviously obtained.  Dried products agglomerate during storage.  Sugar and spices are examples.
Appellant argues that Le-Thiesse must be considered as a whole.
Le-Thiesse has been considered as a whole.  Le-Thiesse teaches the mixing of vanillin and ethyl vanillin powders (Tables I and II).  Appellant does not exclude additional steps of Le-Thiesse.  Appellant does not exclude melting.
Appellant argues that dependent claim 8 is performed at a temperature of from 0°C to 50°C.
Le-Thiesse teaches mixing and then applying heat (see Examples).  The initial mixing takes place without heat.  Le-Thiesse further teaches temperatures of “less than or equal to 50°C +/- 1°C” and the use of a “20°C plate.”

A vertical load that includes “0” renders the load as optional and/or met by standard operating conditions.
Appellant argues that claim 10 requires without stirring or mixing for at least 4 days.
When a product is in storage mixing is not utilized.  Storage takes place for over 4 days
As claimed , Appellant’s claims do not distinguish over that of Le-Thiesse et al.  Appellant claims the combination of vanillin and ethyl vanillin powders to obtain a product containing vanillin and ethyl vanillin.  This is the same as Le-Thiesse.  At most, Appellant allows the combination to clump and then breaks up the clumps. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal